DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 9-13 are presented for examination on the merits for patentability in this Office Action. Claims 5-8 and 14-15, directed to non-elected species and invention are withdrawn.
Response to Election/Restrictions
Applicant's election of invention of Group I, with traverse, in the reply filed on 02/16/2021 is acknowledged. The election encompasses Claims 1-4 and 9-13 with the species election of compound:

    PNG
    media_image1.png
    305
    149
    media_image1.png
    Greyscale

Applicant's arguments, filed 02/16/2021, have been fully considered.  The 3rd argument regarding the lack of motivation from Black to replace the fluorine with hydrogen is persuasive.  As a result, a new Restriction Requirement is included in this Office Action but is not final to give Applicant the opportunity to respond to the new requirement.
Applicant argues that as indicated in the International Preliminary Report on Patentability ("IPRP") issued in the international application of this national stage, the present claims contain unity of invention.
In response, the Examiner reminds the Applicant that, while the preliminary report issued is informative, this report is not a determination of the Office’s action. The Examiner maintains the Unity of Invention restriction requirement as the claimed invention is not above prior arts, as 
Applicant argues that the statement in the Office Action, "[a]s provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:.. .(2) [a] product and process of use of said product" supports the argument that Group II; which is a use of Group I, should contain unity of invention. 
The Examiner notes that Applicant’s arguments is not germane because the Office found a common element (Formula I), which is not special technical feature and, therefore established lack unity of invention a posteriori. In addition, the Applicant do not point out any error in the Office’s finding that the technical features common in the groups are not special. 
Applicant argues that in WO 2014/191534 ("Black") the compounds are defined exclusively of H. That is, in Black, R is fluorine or bromine. Applicant argues that it is unclear why a person of ordinary skill in the art would move outside the scope of Black and replace the fluorine with hydrogen. 
This argument regarding the lack of motivation from Black to replace the fluorine with hydrogen is persuasive.  As such, the previous restriction requirement is withdrawn. However, unity is still lacking in view of the rejection below over Avery WO 2013/079708 A1 and as laid out in the new non-final restriction requirement included in this Office Action. In order to move prosecution forward, the claims are examined based on the elected species. 
Applicant argues that a Markush group of compounds has unity of invention when "(A) All alternatives have a common property or activity; and (B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or (B)(2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains." Applicant states that (A) and (B)(1)  are met.
The Examiner notes that the unity is broken as evaluated by the absence of special technical feature and not by the Markush criteria. Avery teaches a structure that has methyl instead of hydrogen on the R1 position of the instantly claimed compound.  The MPEP states that structural similarities support a prima facie case of obviousness. In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). See MPEP 2144.08.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-13, drawn to a compound of Formula I and an herbicidal composition comprising Formula I.
Group II, Claim 14-15, drawn to a method of controlling weeds and use of Formula I as herbicide.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Formula I
Applicant is required, in reply to this action, to elect a single species, the identity of ONE compound of Formula I, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 11, 14, 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Avery et al. WO 2013/079708 A1, hereinafter Avery.  
Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature, Formula I, lacks novelty or inventive step because Avery relates the invention of compound of Formula I suitable for use as herbicides, and optionally present as an agrochemically acceptable salt. 

    PNG
    media_image2.png
    286
    455
    media_image2.png
    Greyscale

Formula 1

    PNG
    media_image3.png
    139
    297
    media_image3.png
    Greyscale

Compound in Example 5
Avery expressly teaches the preparation of the oxatricyclo decane dione compound (Example 5) which is similar in structure to the instantly claimed compound. Avery teaches that the herbicidal composition comprises of compound of Formula I and a substantially-inert agrochemically acceptable substance (e.g. an agrochemically acceptable carrier, diluent and/or solvent, an agrochemically acceptable adjuvant, emulsifier/surfactant, and/or another agrochemically acceptable additive) (p. 76-81). Avery recites that the formulations may also comprise additional active substances, for example further herbicides, herbicide safeners, plant growth regulators, fungicides or insecticides (p. 81, 2nd paragraph), reading on the “the additional pesticide” and “herbicide or herbicide safener” features of the claims. Avery teaches the method of controlling weeds, especially grassy monocotyledons, by applying the compound of Formula I or herbicidal composition with the compounds to plants or locus thereof (Abstract). 
The difference between Avery’s structure and the elected species is that Avery has methyl instead of methoxy on the benzene R2 and methyl instead of H on R1 in the expressly taught compound.  However, Avery also teaches that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is prima facie case of obviousness. See MPEP 2144.08  In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring. 
To the extent that the court ruling of In re Druey does not render the substitution of methyl with hydrogen obvious, Avery also cites the teachings of Jeanmart regarding cyclopentadione compounds with substituted phenyl and having herbicidal activity (Avery, p. 1, 2nd paragraph). Jeanmart teaches a compound of Formula I suitable for use as herbicides, wherein R1 hydrogen, methyl, halogen, etc. and R4 is C1-C6 alkoxy (Claim 1). 

    PNG
    media_image4.png
    303
    547
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Avery and Jeanmart and arrive at the instant claims because Jeanmart teaches that hydrogen at R1 position still provides herbicidal compounds. This teaching of Jeanmart combined with Avery’s teachings that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. strongly suggests to a person skilled in the art that there is an expectation of success to substitute the methyl group with hydrogen and still have herbicidal activity, and as such a skilled artisan would be motivated to do this substitution. 
Thus, the claim elements are expressly taught or are rendered obvious by Avery by itself or in view of Jeanmart.  The technical feature is not above the prior arts, and therefore is not a special technical feature. 


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim Objections
Claims 1 and 9 is objected to because of the following informalities: There has to be a space or dash between the indicted numbers of carbon and the words succeeding them, for example, for substituent G, the claim currently recites “C1-C8alkyl” and “C1-C3alkoxyC1-C8alkyl”. Spaces or dash should be included in similar recitations for Ra, Rd, R1, R2, R3 and R10, R4 and R9, R6 and R7, Rb and Rc, R5 and R8, R5 and R6, R7 and R8, and R11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recite “or an agriculturally acceptable salt or tautomer thereof”. As it is currently written, it is unclear if the “or tautomer” is modifying just the agriculturally acceptable salt, or if it’s modifying the entire scope of Formula I.  Thus, the metes and bounds of the claims cannot be determined, and the claims are rejected. Claims 2-4 and 9-13 which ultimately depend on Claim 1 are also rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (WO 2013/079708 A1, cited in the IDS), hereinafter Avery, and in view of Jeanmart et al. (WO 2010/000773 A1), hereinafter Jeanmart.
Applicant’s claim
Applicant claims a compound of Formula I and elected species. Applicant also claims an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvant, further comprising at least one additional pesticide that is an herbicide or safener.  

    PNG
    media_image5.png
    323
    628
    media_image5.png
    Greyscale
 
    PNG
    media_image1.png
    305
    149
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Avery relates the invention of compound of Formula I suitable for use as herbicides, optionally present as an agrochemically acceptable salt. 

    PNG
    media_image2.png
    286
    455
    media_image2.png
    Greyscale

Figure 1. Formula 1

    PNG
    media_image3.png
    139
    297
    media_image3.png
    Greyscale

Figure 2. Compound in Example 5
Regarding Claims 1-4 and 9-10, Avery expressly teaches the preparation of the oxatricyclo decane dione compound (Example 5) which is similar in structure to the instantly claimed compound. 
Avery teaches that the herbicidal composition comprises of compound of Formula I and a substantially-inert agrochemically acceptable substance (e.g. an agrochemically acceptable carrier, diluent and/or solvent, an agrochemically acceptable adjuvant, emulsifier/surfactant, and/or another agrochemically acceptable additive) (p. 76-81). Thus, Avery renders obvious Claim 11.
Regarding Claims 12-13, Avery recites that the formulations may also comprise additional active substances, for example further herbicides, herbicide safeners, plant growth regulators, fungicides or insecticides (p. 81, 2nd paragraph), reading on the “the additional pesticide” and “herbicide or herbicide safener” features of the claims because instant Claim 13 recites that the additional pesticide is a herbicide or herbicide safener.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Avery’s structure and the elected species is that Avery has methyl instead of methoxy on the benzene R2 and methyl instead of H on R1 in the expressly taught compound.  However, Avery also teaches that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). 
Avery cites the teachings of Jeanmart regarding cyclopentadione compounds with substituted phenyl and having herbicidal activity (Avery, p. 1, 2nd paragraph). Jeanmart teaches a compound of Formula I suitable for use as herbicides, wherein R1 hydrogen, methyl, halogen, etc. and R4 is C1-C6 alkoxy (Claim 1). 

    PNG
    media_image4.png
    303
    547
    media_image4.png
    Greyscale

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
With regards to the methyl group instead of H on R1 in Avery’s structure, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. Structural similarities have been found to support a prima facie case of  In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring. 
Additionally, Avery provides strong motivation to refer to the teachings of Jeanmart as related herbicides having similar cyclopentanedione with substituted phenyl structures. Jeanmart teaches that hydrogen at R1 position still provides herbicidal compounds. This teaching of Jeanmart combined with Avery’s teachings that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. strongly suggests to a person skilled in the art that there is an expectation of success to substitute the methyl group with hydrogen and still have herbicidal activity, and as such a skilled artisan would be motivated to do this substitution. 

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 2014/191534 A1, cited in the IDS), hereinafter Black, in view of Mistos, C. (Isosteres in Medicinal Chemistry, Group Meeting 2/1/2006, https://www.scripps.edu/baran/images/grpmtgpdf/Mitsos_Feb_06.pdf), hereinafter Mistos, and Avery et al. (WO 2013/079708 A1, cited in the IDS), hereinafter Avery, and Jeanmart et al. (WO 2010/000773 A1), hereinafter Jeanmart.
Applicant’s claim
Applicant claims a compound of Formula I and elected species. Applicant also claims an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvant, further comprising at least one additional pesticide that is an herbicide or safener.  

    PNG
    media_image5.png
    323
    628
    media_image5.png
    Greyscale
 
    PNG
    media_image1.png
    305
    149
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Black teaches herbicidal composition of Formula I comprising oxygen-bridged fused bicyclic compounds (Claims 1,13, 21), making Claims 1-4 and 9-10 obvious. Table 13 covers compounds of the formula in Figure 3, where R1 is F, R2 is methoxy, and X is methyl (p. 196). Black expressly teaches compound A16 having a methoxy group at the R2 position. 

    PNG
    media_image6.png
    270
    406
    media_image6.png
    Greyscale

Figure 3. Formula I

    PNG
    media_image7.png
    176
    309
    media_image7.png
    Greyscale

Figure 4. Compound A16
Regarding Claim 11, Black teaches that the herbicidal composition comprises a substantially-inert agrochemically acceptable substance (e.g. an agrochemically acceptable carrier, diluent and/or solvent, an agrochemically acceptable adjuvant, emulsifier/surfactant, and/or another agrochemically acceptable additive) (p. 132-137).
Regarding Claims 12-13, Black recites that the formulations may also comprise additional active substances, for example further herbicides, herbicide safeners, plant growth regulators, fungicides or insecticides (p. 136, 2nd paragraph), reading on the “the additional pesticide” and “herbicide or herbicide safener” features of the claims because instant Claim 13 recites that the additional pesticide is a herbicide or herbicide safener.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Black’s structure and the instant claim is the fluorine at R1 position in Black’s A16. Substitution of a fluorine with a hydrogen is a known bioisosteric replacement and is not absent unexpected or unobvious results as evidenced by Mistos (p. 2).
Avery and Jeanmart cure this deficiency in Black by providing the motivation to replace the fluorine with hydrogen.  Avery relates the invention of compound of Formula I and compound in Example 5 suitable for use as herbicides (vide supra). Avery teaches that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). Avery cites the teachings of Jeanmart regarding cyclopentadione compounds with substituted phenyl and having herbicidal activity (Avery, p. 1, 2nd paragraph). Jeanmart teaches a compound of Formula I suitable for use as herbicides, wherein R1 hydrogen, methyl, halogen, etc. and R4 is C1-C6 alkoxy (Claim 1). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mistos, Avery and Jeanmart with that of Black and arrive at the instantly claimed composition.  Avery provides strong motivation to refer to the teachings of Jeanmart as related herbicides having similar cyclopentanedione with substituted phenyl structures, where the skilled artisan would be taught by Jeanmart that hydrogen at R1 position still provides herbicidal compounds. This teaching of Jeanmart combined with Avery’s teachings that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. strongly suggests to a person skilled in the art that there is an expectation of success to substitute the fluorine group at R1 in Black with hydrogen and still have herbicidal activity, and as such a skilled artisan would be motivated to do this substitution. 


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                               /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616